The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on March 9, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: March 9, 2020




B19-03037

                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO

In Re:                                                       CASE NO. 19-17117

         Jeffrey Alan Coffman                                CHAPTER 13
         Kristen Marie Coffman
                                                             JUDGE ARTHUR I. HARRIS
                  Debtors
                                                             (377 Norwich Drive, Broadview Heights, OH
                                                             44147)

  ORDER GRANTING MOTION OF FREEDOM MORTGAGE CORPORATION FOR
                  RELIEF FROM STAY DOCKET #23


         This matter came before the Court on the Motion for Relief from Stay Docket #23 (the

“Motion”) filed by Freedom Mortgage Corporation (the “Movant”) and Debtors’ Objection to the

Motion for Relief from Stay filed on February 13, 2020, Docket Document 31. Movant has

alleged that good cause for granting the Motion exists, and that Debtor(s), counsel for the

Debtor(s), the Chapter 13 Trustee, and all other necessary parties were served with the Motion,

and with notice of the hearing date on the Motion. A hearing on this matter was held on March

5, 2020 whereby the Judge granted the Motion for Relief from Stay. For these reasons, it is




19-17117-aih         Doc 34        FILED 03/09/20          ENTERED 03/09/20 14:14:47                   Page 1 of 3
appropriate to grant the relief requested.

       IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

imposed by § 362 of the Bankruptcy Code is terminated with respect to the Movant, its

successors, and assigns.

       IT IS FURTHER ORDERED that the Chapter 13 Trustee shall discontinue all payments

to Movant on its claim under the Chapter 13 Plan filed by the Debtor(s). Movant is directed to

file a report of sale promptly following liquidation of the property located at 377 Norwich Drive,

Broadview Heights, OH 44147 (the “Collateral”) if any excess proceeds are received. Should

Movant seek to file any unsecured deficiency claim, Movant shall do so no later than 90 days

after this Order is entered. If the Collateral has not been liquidated, the deficiency claim is to be

estimated.


                                                ###

SUBMITTED BY:


_/S/ LeAnn E Covey______________
LeAnn E. Covey (#0083289) - Ext. 2263
Clunk, Hoose Co., LPA
4500 Courthouse Blvd. Suite 400
Stow, OH 44224
(330) 436-0300 - telephone
(330) 436-0301 - facsimile
bknotice@clunkhoose.com




19-17117-aih      Doc 34      FILED 03/09/20       ENTERED 03/09/20 14:14:47            Page 2 of 3
                                      SERVICE LIST

LeAnn E Covey
4500 Courthouse Blvd Suite 400
Stow OH 44224

Jeffrey A. Coffman
377 Norwich Drive
Broadview Heights, OH 44147

Kristen M. Coffman
377 Norwich Drive
Broadview Heights, OH 44147

John N. Zomoida, Jr.
Anthonty & Zomoida, LLC
Town One Square
40 S. Main Street
Poland, OH 44514

New Hampton Master Association, Inc
c/o K & C Service Corporation
50 Public Square, Suite 2000
Cleveland, OH 44113

U.S. Department of Housing and Urban Development
c/o Regional Counsel – HUD
77 West Jackson Blvd
Chicago, IL 60604-3507

Cuyahoga County Treasurer
2079 East 9th Street
Cleveland, OH 44115

Lauren A. Helbling
200 Public Square, Suite 3860
Cleveland, OH 44114-2321

Office of the U.S. Trustee
Howard Metzenbaum U.S. Courthouse
201 Superior Avenue
Cleveland, OH 44114




19-17117-aih     Doc 34     FILED 03/09/20   ENTERED 03/09/20 14:14:47   Page 3 of 3
